1 Reported in 216 N.W. 534.
Appeal from an order of the municipal court of the city of St. Paul denying plaintiff's motion for a new trial.
Plaintiff is a licensed scavenger. He brought this action to recover $18 for cleaning three privy vaults in August, 1924, upon an alleged specific agreement with defendant. The trial court found that plaintiff did clean three privy vaults owned by defendant in August, 1924, with authority from the board of health of the city of St. Paul, but that he had no agreement with defendant for so doing, and that the defendant did not acquiesce in or consent to the doing of said work but was present when the same was being done, and that no notice in writing was given to defendant by the health department of the city to clean said vaults as provided by the city ordinance. This notice was essential. The evidence was sufficient to justify the findings. There was no error in the rulings upon the admissibility of evidence.
Affirmed.